CCA 20150537. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issues:
I. WHETHER ACCEPTANCE OF APPOINTMENT AS A CMCR JUDGE TERMINATED THE MILITARY COMMISSIONS OF JUDGES BURTON AND CELTNIEKS.
II. WHETHER, AS APPOINTED JUDGES OF THE CMCR, JUDGES BURTON AND CELTNIEKS DID NOT MEET THE UCMJ DEFINITION OF AN APPELLATE JUDGE.
III. WHETHER THE ASSIGNMENT OF INFERIOR OFFICERS AND PRINCIPAL OFFICERS TO A SINGLE JUDICIAL TRIBUNAL ITSELF VIOLATED THE APPOINTMENTS CLAUSE.
No briefs will be filed under Rule 25.